Citation Nr: 0938737	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee disability and/or as part of an undiagnosed 
illness.

2.  Entitlement to an increased rating for the service-
connected headaches, currently rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied entitlement to service connection for 
a left knee condition, and, denied an increased rating for 
the service-connected headaches, which were rated as 
noncompensable at that time.  

During the course of the appeal, the Houston, Texas RO issued 
a rating decision in March 2007 that increased the 
noncompensable rating for the service-connected headaches to 
30 percent, effective from July 6, 2005.  As the award is not 
a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, 
the Board must consider whether there are distinct time 
periods during the entire appeal period where the veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In a May 2007 rating decision, entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU) was established, 
effective from October 18, 2006.  That notwithstanding, the 
appeal with regard to service connection for a disability of 
the left knee, and an increased rating for the service-
connected headaches continued.  

At the Veteran's request, he was scheduled to appear for a 
personal hearing at the Houston, Texas, RO before a Veterans 
Law Judge in August 2009; however, the Veteran failed to 
report to the scheduled hearing and did not provide good 
cause for such failure to report.  The Veteran's request for 
a personal hearing is thereby deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia patella was not 
first shown during service and the medical evidence of record 
shows that no currently diagnosed left knee condition is 
related to any disease or injury incurred in service, 
including the service-connected right knee disability.

2.  The competent medical evidence of record shows that the 
Veteran's left knee chondromalacia patella is not part of a 
medically unexplained chronic multisymptom illness.

3.  Between July 6, 2005 and March 18, 2009, the competent 
medical and lay evidence of record showed that the Veteran's 
service-connected headaches were productive of characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  

4.  On March 18, 2009, it became factually ascertainable, 
based on the competent lay and medical evidence of record, 
that the Veteran's service-connected headaches had increased 
in frequency, occurring up to one or two times per week, and 
resulted in an inability to function normally for the 
duration of the headache, which could last anywhere from 1 
hour up to 24 hours; resulting in an overall disability 
picture that more nearly approximates that of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310, 3.317 (2009).

2.  The criteria for the assignment of a rating in excess of 
30 percent prior to March 18, 2009 for the service-connected 
headaches are not met; however, the criteria for the 
assignment of a 50 percent rating for the service-connected 
headaches have been met, as of March 18, 2009, but no 
earlier.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  The letter also explained that 
to substantiate a claim for increase, the evidence must show 
an increase in the service-connected disability.  

Although the August 2005 notification did not advise the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim of service connection for a 
left knee disability is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
That notwithstanding, the RO cured the defect by sending 
subsequent letters to the Veteran in January 2006 and July 
2008 that specifically notified the Veteran regarding how to 
substantiate a claim of secondary service connection as well 
as the assignment of disability ratings and effective dates 
for any grant of service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO; however, he failed to report to 
that hearing.  VA's duty to assist is not a one-way street.  
If the Veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  


II.  Service Connection

The Veteran seeks service connection for a disability of the 
left knee, manifested by pain.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that service connection is warranted for 
a disability of the left knee.  He claims, in essence, that 
his service-connected right knee disability has resulted in a 
strain on the left knee.

The Veteran does not claim, and the service treatment records 
do not show, complaints, findings or diagnosis referable to 
the left knee.  

At a VA examinations in August 2005 the Veteran complained of 
pain, popping, and locking in both knees.  However, there 
were no radiographic abnormalities of the left knee noted on 
x-rays in May 2006 or November 2006.  

At a November 2006 VA examination, the Veteran complained of 
left knee strain due to the service-connected right knee 
condition.  The examiner reviewed the Veteran's claims file 
and could find no reason to service connect the Veteran's 
left knee to his right knee.  There were no injuries or 
complaints regarding the left knee in the claims file and x-
rays were negative.  

In essence, the Veteran has left knee pain diagnosed as 
chondromalacia patella; however, the left knee pain is not 
linked to any in-service injury, disease, or event, including 
the already service-connected right knee disability.  There 
is no competent medical evidence of record to contradict the 
medical opinion of record.  

A lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that his 
left knee pain is related to his service-connected right knee 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service and/or a 
relationship between claimed disability and service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Lastly, and in the alternative, the Veteran maintains that 
service connection for a left knee disability is warranted as 
part of an undiagnosed illness, or Gulf War Syndrome.  

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following):  (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  Id.

The Veteran has a diagnosed condition:  chondromalacia 
patella of the left knee.  It is not part of a multi-symptom 
illness, and it is not undiagnosed.  The left knee 
chondromalacia patella is unrelated to the right knee 
disability, which is manifested by different objective 
findings, namely, a meniscal tear shown on magnetic resonance 
imaging (MRI) of the right knee in October 2005.  Although 
the record reflects that the Veteran's active military 
service included service in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, between October 1990 
and March 1991, the Veteran does not have an undiagnosed 
illness of the left knee attributed to that service.

The preponderance of the evidence is against the claim of 
service connection for a left knee disability; there is no 
doubt to be resolved; and service connection for a left knee 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


III.  Increased Ratings

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected headaches.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected headaches are rated by 
analogy to migraine headaches pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This code provides a 10 percent rating 
for migraine headaches which are characterized by prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  A 
maximum 50 percent rating is assigned for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100.

The medical evidence of record between July 2005 and March 
2009 essentially shows that the Veteran suffered from 
moderate to severe headaches that occurred fairly frequently, 
but which were not completely prostrating and prolonged 
attacks, and which did not result in severe economic 
inadaptability.  VA examination in September 2005 noted that 
the Veteran complained of headaches approximately 2-3 times 
per week, that generally lasted from 1 to 2 hours.  The 
Veteran used Tylenol migraine and Excedrin to relieve the 
headaches.  The Veteran also reported that he suffered from 
restless sleep, and he believed that this may have 
contributed to the increase in severity and frequency of his 
headaches.  The Veteran indicated that he did not take any 
time off from his job secondary to the headaches.  

At VA examination in November 2006, the Veteran indicated 
that his headaches were throbbing in character and ranged 
from a 4-8/10 in intensity.  The headaches lasted 
approximately 2 to 5 hours, and the Veteran experienced these 
headaches 3-4 times per month.  The Veteran also noted that 
he experienced more severe headaches 2-3 times per month, 
during which time he became functionally disabled for the 
duration of the headache.  Moderate headaches were 
experienced approximately once per month.  The Veteran did 
not use prophylactic medications for the headaches.  

The examination report indicated that the Veteran was 
medically retired from the Police force in October 2006 due 
to a painful back and knee condition.  There was no 
indication that the Veteran's service-connected headache 
disability contributed to the Veteran's medical retirement.  

The examiner concluded that the Veteran's headaches were 
consistent with mixed vascular and tension type headaches.  
Neurologic examination was negative.  

At the March 2009 examination, the Veteran reported that his 
headache frequency and severity had increased.  His more 
significant headaches were generally a 7/10 in intensity, and 
they usually lasted for 3 to 4 hours but could last up to 24 
hours.  These headaches were experienced approximately once 
or twice per week.  During those types of headaches, the 
Veteran reportedly had to "stay in bed for the duration of 
the headache."  The Veteran also reported a milder headache 
that was a 3 to 4/10 in intensity.  They were associated with 
mild irritability, but no other symptoms.  They lasted for 8 
to 10 hours, and occurred approximately twice per week.  The 
Veteran continued to use Excedrin and Naproxen for the 
headaches, and also noted that caffeine was effective in 
provided some relief.  The diagnosis was chronic vascular 
(migrainous) headaches, severe; and chronic tension type 
headaches, mild to moderate.  The examiner noted that the 
Veteran's headaches appeared to have increased in frequency 
since his last examination in 2006.  The Veteran was advised 
to follow-up with his primary care provider and to discuss 
beginning prophylactic management for his headaches.  

Based on these examination reports, the criteria for the 
assignment of a rating in excess of 30 percent are not met 
prior to the March 18, 2009 examination; however, it is 
factually ascertainable based on the March 2009 examination 
report that the criteria for the assignment of the next 
higher, 50 percent rating are more nearly approximated at 
that time.  At the 2005 examination, the Veteran reported 
that he did not miss work due to his headaches; and, at the 
2006 examination, the Veteran reported that he was medically 
retired because of back and knee conditions.  There is no 
evidence to suggest, and the Veteran does not assert, that 
the service-connected headaches were productive of severe 
economic inadaptability prior to the March 18, 2009 
examination.  

Moreover, prior the March 18, 2009 examination, the Veteran's 
headaches were not described as more nearly approximating 
that of a very frequent completely prostrating and prolonged 
attack.  For example, at the 2006 examination, the Veteran 
described a severe-type headache, 2 to 3 times per month, 
that left him disabled for three to four hours.  

However, it is clear that the headaches became more severe 
over time, and it is factually ascertainable that the Veteran 
began experiencing more frequent and more severe headaches, 
productive of an overall disability picture that more nearly 
approximates that of very frequent completely prostrating and 
prolonged attacks.  

Because the record clearly shows that the Veteran was 
medically retired from the police force due to joint problems 
prior to the March 2009 examination, there is no way to 
determine whether the Veteran's service-connected headaches 
were productive of severe economic inadaptability at the time 
of that examination.  However, in resolving all doubt in the 
Veteran's favor, the criteria for the assignment of the 
maximum disability rating of 50 percent are more nearly 
approximated for the Veteran's service-connected headaches, 
but that is not factually ascertainable until a March 18, 
2009, the date on which the a VA examination report noted 
that the Veteran's headaches had worsened in severity.  A 50 
percent award requires very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The medical evidence of record demonstrates 
that the Veteran's headaches occur several times per week and 
that he has a prostrating attack on average of at least once 
per week.  During these episodes, the Veteran is not able to 
function in any capacity until the pain subsides.  

This level of disability was not factually ascertainable 
prior to the March 2009 examination.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

There is no greater schedular evaluation available under 
Diagnostic Code 8100; although other diagnostic codes 
pertaining to neurological disorders have been considered, 
the Veteran's symptomatology fails to warrant an evaluation 
higher than 50 percent under those Diagnostic Codes.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Finally, the issue of whether the manifestations of the 
Veteran's service-connected headaches present an exceptional 
or unusual disability picture so as to warrant referral to 
the appropriate officials for consideration of extraschedular 
ratings has been considered.  See 38 C.F.R. § 3.321(b) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An 
extraschedular rating cannot be assigned in the first 
instance, but it must be specifically adjudicated whether to 
refer a case for such an evaluation, when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

The schedular evaluation in this case is adequate.  Thun, 22 
Vet. App. at 115.  Evaluations in excess of those currently 
assigned may, in the appropriate cases, be assigned for 
certain manifestations of the disorder for which the veteran 
is seeking an increased evaluation.  However, the medical 
evidence of record here does not support such a higher 
evaluation on this basis.  The evidence of record does not 
show such an "exceptional or unusual disability picture."  
There are no periods of hospitalization or other 
extraordinary circumstances that would otherwise render the 
schedular criteria inadequate for rating purposes in this 
case.  Therefore, submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.




ORDER

Service connection for a left knee disability is denied.  

A rating in excess of 30 percent prior to March 18, 2009 for 
the service-connected headaches is denied; an increased 
rating of 50 percent for the service-connected headaches is 
granted, effective from March 18, 2009, subject to the laws 
and regulations governing the payment of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


